United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 8, 2010 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On December 8, 2010, Comtech Telecommunications Corp. (the “Company”) issued a press release announcing its results of operations for its first quarter ended October 31, 2010. A copy of the press release issued by the Company concerning the foregoing results is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 2.02 (including the exhibit hereto) relating to this announcement shall not be deemed filed under the Securities and Exchange Commission’s rules and regulations and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 8.01Other Events. On December 8, 2010, the Company also announced in the above press release that its Board of Directors (the “Board”) approved the declaration of the Company’s second quarterly cash dividend of $0.25 per common share, payable on February 21, 2011 to stockholders of record at the close of business on January 21, 2011. A copy of the press release issued by the Company concerning the foregoing is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 8.01 (including the exhibit hereto) relating to this announcement shall not be deemed filed under the Securities and Exchange Commission’s rules and regulations and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release, dated December 8, 2010, reporting the financial results of the Company for its first quarter ended October 31, 2010 and also announcing that the Company’s Board declared a quarterly cash dividend of $0.25 per common share (furnished and not filed herewith solely pursuant to Item 2.02 and 8.01). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Comtech Telecommunications Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMTECH TELECOMMUNICATIONS CORP. Dated:December 8,2010 By: /s/ Michael D. Porcelain Name: Michael D. Porcelain Title: Senior Vice President and Chief Financial Officer
